Citation Nr: 0006072	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  98-10 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
service-connected asthma with restrictive lung disease, from 
the initial grant of service connection.  

2.  Entitlement to a rating in excess of 10 percent for 
service-connected condyloma acuminata, postoperative 
recurrent with chronic vaginal infections, from the initial 
grant of service connection.  

3.  Entitlement to a compensable evaluation for service 
connected lumbosacral strain, from the initial grant of 
service connection.  

4.  Entitlement to a compensable evaluation for service 
connected sinusitis with frontal headaches, from the initial 
grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from August 1994 to April 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an original rating action in September 
1997 in which the RO granted service connection for the 
disabilities now at issue on appeal.  By rating action in 
April 1999, the RO assigned a 10 percent rating for the 
veteran's service-connected gynecological disorder, effective 
from April 14, 1997.  


REMAND

The veteran asserts that she experiences chronic back pain on 
a daily basis, and has difficulty walking and sitting due to 
her low back disability.  She also asserts that she has 
chronic headaches and sinus discharge every morning, takes 
asthma medications regularly and receives medical treatment 
for her gynecological disorder every month.  

Unfortunately, the VA examinations for rating purposes are 
inadequate.  VA regulation provides, in pertinent part, as 
follows:

Sec. 4.2  Interpretation of examination 
reports.

    Different examiners, at different 
times, will not describe the same 
disability in the same language.  
Features of the disability which must 
have persisted unchanged may be 
overlooked or a change for the better or 
worse may not be accurately appreciated 
or described.  It is the responsibility 
of the rating specialist to interpret 
reports of examination in the light of 
the whole recorded history, reconciling 
the various reports into a consistent 
picture so that the current rating may 
accurately reflect the elements of 
disability present.

38 C.F.R. § 4.2 (1999).

A VA Form in the claims folder entitled "AMIE Compensation 
and Pension Exam Worksheet," completed in May 1997 contains 
information to the effect that various rating examinations 
were to be ordered.  However, in the space provided as to 
whether the Claims folder was to be provided the physician, 
the box indicating "No" was checked off.  There is no 
evidence in the reports of the examinations that the Claims 
folder was, in fact, provided the physicians.  As such, the 
Board has no choice but to Remand this case back to the 
regional office to order additional examinations for the 
veteran.

As to the orthopedic examination that was accomplished in 
June 1997, the orthopedic examiner did not provide 
sufficiently detailed information to evaluate the veteran's 
service connected low back disability.  In this regard, the 
Board must consider only the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994).  Furthermore, there were no findings 
reported concerning the degree of functional loss as required 
by 38 C.F.R. §§ 4.40 and 4.45 (1999).  In DeLuca v. Brown, 8 
Vet. App. 202 (1995), the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") found that the 
Board erred in not adequately considering functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45, when evaluating a service-
connected disability involving a joint.  Additionally, 
because the Codes used to rate the veteran's low back 
disability are cast in large measure in terms of limitation 
of motion, any examination for rating purposes must be 
expressed in terms of the degree of additional range-of-
motion loss due to any pain on use, incoordination, weakness, 
fatigability, or pain during flare-ups.  DeLuca.  

As to the veteran's lung condition, there seems to have been 
some difficulty in getting an accurate reading on pulmonary 
function tests.  This examination should be repeated. 

The RO's attention is also directed to the recent case of 
Fenderson v. West, 12 Vet. App. 119 (1999).  As noted above, 
the Court held that the rule from Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  

The Board stresses to the veteran the need to appear for the 
requested examinations.  Although the VA has a duty to assist 
the veteran with the development of the evidence in 
connection with her claim, the duty to assist is not always a 
one-way street.  38 U.S.C.A. § 5107(a) (West 1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Federal regulations 
provide, in pertinent part, as follows:

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.  

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (1999).

When, during the course of review, the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (1999).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
the statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).  

Although further delay is regrettable, the case must be 
REMANDED to the RO for the following actions:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated her for all of her 
service-connected disabilities since her 
discharge from service.  Based on her 
response, the RO should attempt to obtain 
copies of all such records from the 
identified treatment sources, and any 
additional VA records not already 
obtained, and associate them with the 
claims folder.  

2.  The veteran should be afforded a VA 
pulmonary examination to determine the 
severity of her service-connected asthma 
with restrictive lung disease.  The 
claims folder and a copy of this REMAND 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner must be 
provided a copy of the rating schedule 
criteria for asthma and restrictive lung 
disease.  All appropriate testing should 
be undertaken in connection with this 
examination.  The examiner should 
identify all existing lung diseases (in 
particular, the correct diagnosis for the 
restrictive lung disease should be noted) 
and indicate whether the symptomatology 
under the applicable diagnostic codes are 
present.  The examiner should describe 
all findings in detail and provide a 
complete rationale for all opinions 
offered.  The findings should be typed or 
otherwise recorded in a legible manner 
for review purposes.  It is imperative 
that the information provided by the 
examiner permit the undersigned, who is 
not medically trained, to address all 
rating criteria and to be able to compare 
the examination findings to each and 
every criteria listed in all applicable 
rating codes.  This is required by 
regulation and mandated by Court. 

3.  The veteran should be afforded 
another VA gynecologic examination to 
determine the current severity of her 
gynecological disorder.  The claims 
folder must be made available to the 
examiner for review.  All indicated tests 
should be performed and the findings 
reported in detail.  The examiner should 
indicate whether the veteran's symptoms 
require continuous treatment and, if so, 
whether they are controlled by continuous 
treatment.  The findings should be typed 
or otherwise recorded in a legible manner 
for review purposes.  

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of her low back 
disability.  The claims folder and a copy 
of this REMAND must be made available to 
the examiner for review, and all 
indicated tests and studies should be 
accomplished.  The clinical findings and 
reasons upon which any opinion is based 
should be clearly set forth.  The answers 
to the following questions should be 
proceeded with the Roman numeral 
corresponding to the Roman numeral of the 
question or instruction.  No 
instruction/question should be left 
unanswered.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.  

I.  The examiner should detail the 
degree of range of motion of the 
lumbar spine, and what is considered 
normal range of motion in degrees.  

II.  The examiner should indicated 
whether there is listing of the 
whole spine to the opposite side, 
positive Goldthwaite's sign, 
abnormal mobility on forced motion, 
or muscle spasm on extreme forward 
bending.  

III.  The examiner should determine 
whether the low back exhibits 
weakened movement, excess 
fatigability, or incoordination.  If 
feasible, these determinations 
should be expressed in terms of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to any excess fatigability, 
weakened movement or incoordination.  
If the examiner is unable to make 
such a determination, it should be 
so indicated on the record.  

IV.  Lastly, the examiner should 
express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the 
low back is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to pain on use or during flare-
ups.  If the examiner is unable to 
make such a determination, it should 
be so indicated on the record.  

5.  The veteran should be afforded a VA 
neurological examination to determine the 
current severity of her low back 
disability.  The claims folder and a copy 
of this REMAND must be made available to 
the examiner for review, and all 
indicated tests and studies should be 
accomplished.  The clinical findings and 
reasons upon which any opinion is based 
should be clearly set forth.  The answers 
to the following questions should be 
proceeded with the Roman numeral 
corresponding to the Roman numeral of the 
question or instruction.  No 
instruction/question should be left 
unanswered.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.  

I.  Does the veteran have persistent 
symptoms compatible with sciatic 
neuropathy, characteristic pain, 
demonstrable muscle spasm, or absent 
ankle jerk or other neurological 
findings appropriate to the site of 
the diseased disc attributable to 
her service connected back 
disability.

II.   Does the veteran have attacks 
of sciatic neuropathy attributable 
to her service connected back 
disability; and if so, are the 
attacks recurring?  Is there 
intermittent relief or little 
intermittent relief?

6.  The veteran should also be afforded 
an examination to determine the current 
severity of her sinusitis.  The claims 
file must be provided to the examiner for 
review.  All indicated test should be 
undertaken and the findings reported in 
detail.  The examiner should indicate 
whether the veteran has incapacitating 
episodes of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment (if so, the number of episodes 
per year should be noted) or non-
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting 
(again, the number of non-incapacitating 
episodes should be indicated).  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
all medical findings necessary to rate 
the veteran's service-connected 
disabilities have been provided by the 
examiners and whether the examiners have 
responded to all questions posed.  If the 
reports do not include adequate responses 
to the specific opinions requested, the 
reports must be returned for corrective 
action.  38 C.F.R. § 4.2 (1999).  

8.  After the requested development has 
been completed, the RO should again 
review the veteran's claims.  The RO 
should also consider the case of 
Fenderson (discussed above) pertaining to 
staged ratings.  If the benefits sought 
on appeal remain denied, the veteran and 
her representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
If the veteran fails to appear for any 
examination, the letter(s) notifying her 
of the date of the examinations and the 
addresses to which the examination 
notifications were sent should be 
included in the claims folder.  If the 
veteran fails to appear for any 
examination, consideration should be 
given to the whether the claim should be 
adjudicated under 38 C.F.R. § 3.655.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


